DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 recites that male and female connectors alternate on the peripheral wall, however, this claim depends from claim 52 which recites only one of a male or female connector is on the peripheral wall, which creates a conflict in the claims. Appropriate correction is required. 
Claim 54 appears to contradict itself since the split connectors form inter-block connectors when combined. Presumably this was intended to mean no full inter-block connectors are on the peripheral wall or similar. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-56, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US Patent No. 4,964,833) in view of Troy (US Patent No. 3,374,917).
In Reference to Claim 41-54
 	Suzuki teaches (Claim 41) A building block comprising: - a first block surface on which a first plurality of first coupling connectors configured for making a first inter-block connection in a first inter-block connection direction is disposed (items 2, fig. 6; not labeled, central full plugs), - a second block surface on which a second plurality of second coupling connectors configured for making a second inter-block connection in a second inter-block connection direction is disposed (items 52A and 52B, fig. 7), - a peripheral wall interconnecting the first block surface and the second block surface (item 7a, fig’s 6 and 7), and – a plurality of partial connectors disposed on the peripheral wall (items 2’ and 62A-D, fig’s 6 and 7); - wherein the first coupling connector and the second coupling connectors are inter-block connectors, and wherein an inter-block connector has a connector axis which defines an inter-block connection direction and a connector peripheral surface which surrounds the connector axis (axis of items 2 and 52A/52B, peripheral surface of items 2 and peripheral surface of upstanding ribs of items 52A/52B); - wherein the first coupling connector and the second coupling connector are compatible inter-block connectors having complementary shapes and matching dimensions (column 3 lines 27-33), and wherein the first coupling direction and the second coupling 
(Claim 42) wherein the partial connectors on the peripheral wall are distributed to surround the first coupling connectors on the first block surface and to surround the second coupling connectors on the second block surface (fig’s 6 and 7, items 2’ and 62A-D surround items 2 and 52A/B), [] split surfaces of the plurality of partial connectors [] (portions of items 2’ and 62A-D in plane with item 7a, fig’s 6 and 7);
(Claim 43) wherein the partial connectors on the peripheral wall are distributed to surround the first coupling connectors on the first block surface and to surround the second coupling connectors on the second block surface (fig’s 6 and 7, items 2’ and 62A-D surround items 2 and 52A/B), [] split surfaces of the plurality of partial connectors [] (portions of items 2’ and 62A-D in plane with item 7a, fig’s 6 and 7);
(Claim 44) wherein a first coupling connector on the first block surface has a first connector axis which defines the first inter-block connection direction (items 2, fig. 6), wherein a second coupling connector on the second block surface has a second connector axis which 
(Claim 45) wherein the partial connectors on the peripheral wall are distributed to surround the first coupling connectors on the first block surface and to surround the second coupling connectors on the second block surface (fig’s 6 and 7, items 2’ and 62A-D surround items 2 and 52A/B), [] split surfaces of the plurality of partial connectors [] (portions of items 2’ and 62A-D in plane with item 7a, fig’s 6 and 7);
(Claim 46) wherein the split surfaces of the plurality of partial connectors on the peripheral wall cooperate to form a plane (portions of items 2’ and 62A-D in plane with item 7a, fig’s 6 and 7) [];
(Claim 47) wherein the first inter-block connection direction and the second inter-block connection direction are opposite inter-block connection directions (items 2 and 52A/52B, top direction and bottom direction), []; 
(Claim 48) wherein a split connector on the peripheral wall is configured to cooperate with a corresponding split connector of a corresponding building block to form a third coupling connector which is an inter-block connector when the building block and the corresponding building block enter into inter-block connection in [side connection] (column 6 lines 10-17; column 7 lines 1-3).
(Claim 49) wherein a third coupling connector formed by cooperation of a split connector of the building block and a corresponding split connector of a corresponding building block has a third inter-block connection direction which is defined by the split-connector axis (fig’s 6 and 7, axis of items 2’ and 62A-62D) [];.

(Claim 52) wherein a plurality of outward-facing peripheral surfaces is defined on the peripheral wall (fig’s 6 and 7), [];
(Claim 53) wherein an outward-facing peripheral surface disposed with a male-type connector is a male-type outward-facing peripheral surface (surface of half plugs 2’, fig’s 6 and 7), and an outward-facing peripheral surface disposed with a female-type connector is a female-type outward-facing peripheral surface (surface of items 62A-D), and wherein male-type outward-facing peripheral surfaces and female-type outward-facing peripheral surfaces are alternately disposed on the peripheral wall (fig’s 6 and 7, male and female alternate between top and bottom of the peripheral wall)
(Claim 54) wherein only split connectors are disposed on the peripheral wall and no inter-block connector is formed on an outward-facing peripheral surface of the peripheral wall (fig’s 6 and 7, no full connectors are on the peripheral wall).

	Suzuki fails to teach the axis of the split connectors being orthogonal to the inter-block connection directions of claims 41-50, and only one type on a side connection of claim 52.

	Troy teaches (Claim 41) connectors on the sides of a block that have a connection direction that is orthogonal to other inter-block connectors / connection directions (side items 6/7/11/12/21/22, orthogonal to top and bottom items 6/7/11/12/21/22, fig’s 1-5);
	(Claim 42) and wherein the [] surfaces of the plurality of [side] connectors on the peripheral wall are orthogonal to the first inter-block connection direction (side items 6/7/11/12/21/22, orthogonal to top and bottom items 6/7/11/12/21/22, fig’s 1-5).
(Claim 43) and wherein the [] surfaces of the plurality of [side] connectors on the peripheral wall are orthogonal to the second inter-block connection direction (side items 6/7/11/12/21/22, orthogonal to top and bottom items 6/7/11/12/21/22, fig’s 1-5);
(Claim 44) and wherein the []connector axes of the plurality of [] connectors are orthogonal to the first connector axis (side items 6/7/11/12/21/22, orthogonal to top and bottom items 6/7/11/12/21/22, fig’s 1-5);
(Claim 45) and wherein the [] surfaces of the plurality of [side] connectors on the peripheral wall are orthogonal to the first inter-block connection direction (side items 6/7/11/12/21/22, orthogonal to top and bottom items 6/7/11/12/21/22, fig’s 1-5);
(Claim 46) [connector axis/plane] which intersects the first inter- block connection direction (side items 6/7/11/12/21/22, orthogonal to top and bottom items 6/7/11/12/21/22, fig’s 1-5);
(Claim 47) and wherein the first coupling direction defined by the [side] connector axis is orthogonal to the first inter-block connection direction and the second inter-block connection direction (side items 6/7/11/12/21/22, orthogonal to top and bottom items 6/7/11/12/21/22, fig’s 1-5);

(Claim 49) [a] third inter-block connection is orthogonal to the first inter- block connection direction (side items 6/7/11/12/21/22, orthogonal to top and bottom items 6/7/11/12/21/22, fig’s 1-5);
(Claim 50) wherein [a] third inter-block connection is orthogonal to the second inter-block connection direction (side items 6/7/11/12/21/22, orthogonal to top and bottom items 6/7/11/12/21/22, fig’s 1-5);
(Claim 52) wherein only one type of [] connector is disposed on an outward-facing peripheral surface, the one type of [] connector being a male-type [] connector or a female-type connector, but not both (fig’s 1-3).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the toy construction block of Suzuki with the feature of side connectors in an orthogonal direction as taught by the toy construction block of Troy for the purpose of allowing the blocks to be connected in a wider variety of directions, allowing the blocks to be assembled in a wider variety of arrangements and assemblies as taught by Troy (column 1 lines 11-50 and column 2 lines 13-20), making the block more versatile, more interesting, and more attractive to the users. 

In Reference to Claims 55, 56, and 59
 	Suzuki teaches (Claim 55) A building block assembly comprising a plurality of component blocks including a first component block and a second component block (column 1 
(Claim 56) wherein the partial-connectors on the peripheral wall of the first component block and the partial-connectors on the peripheral wall of the second component block cooperate to form a plurality of inter-block connectors which surround the first component block and the second component block (column 6 lines 10-17; column 7 lines 1-3; items 2’ and 62A-D surround central full plugs 2, fig’s 6 and 7);
(Claim 59) wherein the third coupling connector has a connector axis which defines a third inter-block connection direction (connector axis of partial plugs 2’ and items 62A-D), [].

Suzuki fails to teach the axis of the split connectors being orthogonal to the inter-block connection directions of claims 55 and 59.

	Troy teaches (Claim 55) connectors on the sides of a block that have a connection direction that is orthogonal to other inter-block connectors / connection directions (side items 6/7/11/12/21/22, orthogonal to top and bottom items 6/7/11/12/21/22, fig’s 1-5); [side connections when blocks are connected in] the first inter-block connection direction or the second inter-block connection direction (fig’s 4 and 5);
(Claim 59) the third inter-block connection direction being orthogonal to the first inter-block connection direction (side items 6/7/11/12/21/22, orthogonal to top and bottom items 6/7/11/12/21/22, fig’s 1-5).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the toy construction block of Suzuki with the feature of side connectors in an orthogonal direction as taught by the toy construction block of Troy for the purpose of allowing the blocks to be connected in a wider variety of directions, allowing the blocks to be assembled in a wider variety of arrangements and assemblies as taught by Troy (column 1 lines 11-50 and column 2 lines 13-20), making the block more versatile, more interesting, and more attractive to the users.


Allowable Subject Matter
Claims 57, 58, and 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to previously filed but now cancelled claims have been considered but are moot in view of the new grounds of rejection. See action above for further details. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/            Primary Examiner, Art Unit 3711